       Case: 4:19-cr-00576-PAG Doc #: 38 Filed: 03/03/20 1 of 2. PageID #: 199




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )   CASE NO.: 4:19CR576
                                                      )
                 Plaintiff,                           )   CHIEF JUDGE PATRICIA A. GAUGHAN
                                                      )
         v.                                           )
                                                      )
 JAMES REARDON,                                       )   GOVERNMENT’S MOTON TO REVOKE
                                                      )   FURLOUGH
                 Defendant.                           )


        The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and David M. Toepfer, Assistant United States Attorney, moving this Court to

revoke its Order granting a furlough for Reardon to attend his grandmother’s memorial service.

(R. 37: Order, PageID 198).

        For cause, Reardon represented to his counsel that he wished to attend the memorial

services “to properly pay respects to his grandmother, and to return immediately to the

Mahoning County Jail.” (R. 36: Motion to Attend Memorial Service, PageID 195).

        Based upon telephone calls recorded from the Mahoning County Jail where Reardon is

being held, he does not intend to abide by the Court’s order and is only using the memorial

service as an excuse to obtain a furlough.

   •    On February 21, 2020, at approximately 9:46 a.m., Reardon told a female that he has to

        go the funeral or he won’t get out of jail.

   •    On February 21, 2020, at approximately 11:25 a.m., Reardon told his mother that he does

        not want to go because it will be a bad experience and he does not want to be judged.
       Case: 4:19-cr-00576-PAG Doc #: 38 Filed: 03/03/20 2 of 2. PageID #: 200



   •    On February 21, 2020, at approximately 4:21 p.m.., Reardon hinted to a friend that he

        would be at his friend Nick’s house on the Saturday he gets out.

   •    On February 22, 2020, at approximately 3:21 p.m., Reardon told another friend that he

        will be going to his friend Nick’s house on the Saturday he gets out.

        In light of these telephone calls, it is apparent that Reardon does not have a genuine

desire to “pay respects” to his grandmother and, instead, plans to use the furlough to visit with

friends. Therefore, the United States respectfully requests that the Court revoke its prior Order

and rescind the previously authorized furlough.


                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ David M. Toepfer
                                                       David M. Toepfer
                                                       Assistant United States Attorney
                                                       100 E. Federal Street, City Centre One:
                                                       Suite 325
                                                       Youngstown, OH 44503
                                                       (330) 740-6986/ (330) 746-0239 (Fax)
                                                       David.Toepfer@usdoj.gov




                                                  2
